Moore, C. J.
(dissenting). I do not agree with the conclusion reached by Justice Ostrander. He has sufficiently stated the facts and the questions involved. He has also referred to the ordinance, and has quoted the provisions of section 4. This section provides two things: First. It forbids the giving of any such show or performance on Sunday, as was confessedly given by the respondent. The language is, in effect, that no person shall give such a show or performance on Sunday. The act involved was in violation of this unambiguous language. Second. It is provided: “Nor shall any permit be given to play, show or exhibit on Sunday.” From this it clearly follows that the only permit which is lawful is a permit to give plays, shows, and exhibitions on other days than Sundays.
Under the ordinance, if an attempt in terms had been made to issue a permit for a Sunday performance, it would have been unlawful, and would have been no protection to respondent, for the reason that the ordinance forbade such a permit. It is true that respondent had such a permit as might lawfully be issued; but this permit only allowed a performance on such days as were not forbidden. The exhibition respondent gave was forbidden by the ordinance, and the granting to him a permit for that day was also forbidden.
I think it clear respondent was guilty of such an exhibition and show as was forbidden by the ordinance, and for which a permit could not be lawfully granted, and for which exhibition no attempt had been made to grant a permit.
The conviction should be affirmed, and the case remanded for further proceedings.